Citation Nr: 0726083	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disease, claimed 
as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, and his spouse and mother


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which denied 
a claim for service connection for an asbestos related 
disease.  (The matter of service connection for asthma is not 
presently before the Board but was the subject of a prior 
final RO decision in February 2001.) 

In April 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.  The 
record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304. 


FINDING OF FACT

The veteran's currently diagnosed chronic obstructive 
pulmonary disease (COPD) and lung diseases are not related to 
a disease, injury, or claimed asbestos exposure in service.


CONCLUSION OF LAW

Service connection for a lung disease, as related to asbestos 
exposure is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  
	
Letters dated in March 2005 and July 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2005 and July 2005 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for a 
lung disease, as related to asbestos exposure, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran was provided a VA examination in June 2005, 
accompanied by a July 2005 addendum, which addressed the 
nature and etiology of the veteran's COPD and lung diseases. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran is seeking service connection for a lung disease, 
as related to asbestos exposure.  He essentially contends 
that, while serving on the Loring Air Force Base from 1971 to 
1975, he was exposed to asbestos, which resulted in a lung 
disease.  

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

The veteran claims that he was diagnosed with asbestosis in 
1998 or 1999 and with COPD in 2005.  See Hearing Transcript, 
April 2007. 

In VA Medical Center (VAMC) treatment records from October 
1999, the veteran was noted as having COPD and a restrictive 
disease with plaques.  In June 2005, the veteran underwent a 
VA examination, at which he was diagnosed with severe COPD.  
A July 2005 addendum to this VA examination report noted that 
the veteran had "pulmonary changes consistent with 
underlying obstructive airway disease with a restrictive 
component due to calcific pleural disease as well as x-ray 
findings consistent with nonmalignant asbestoses related 
pleural disease."  An opinion was also noted in the addendum 
which stated that asbestos does not cause chronic obstructive 
pulmonary disease, but can lead to restrictive lung disease.  
The opinion goes on to say, however, that it would be pure 
speculation to determine that the veteran was exposed to 
asbestos during his time in service, and that his diagnosed 
restrictive lung disease could be related to obesity as well 
as pleural disease.  As service connection cannot be based 
upon speculative or conjectural medical opinions on etiology, 
the veteran's claim for entitlement to service connection for 
restrictive lung disease or pleural disease must be denied.  
See 38 C.F.R. § 3.102.  See also Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999).

With regard to the veteran's COPD, the addendum to the VA 
examination report specifically stated that the veteran's 
COPD is not related to asbestos, but rather more likely 
related to the veteran's history of smoking. 
 
On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  38 C.F.R. § 3.300.  This provision applies to 
claims filed after June 9, 1998. 

The Board acknowledges that the veteran has submitted medical 
literature indicating that those who smoke and have been 
exposed to asbestos have higher occurrences of COPD than 
those who have not been exposed to asbestos.  Robert 
Linebaugh, The Link Between Asbestos Exposure and Smoking, 
http://www.justmeso.com.  However, there is no evidence on 
record indicating that the veteran was exposed to asbestos 
during service.  Furthermore, the veteran filed his claim for 
service connection for a lung disease due to inservice 
exposure to asbestos in January 2005, several years after the 
June 9, 1998, deadline. 

After consideration of all the evidence, the Board finds that 
the veteran's current lung diseases and COPD are not related 
to an incident of service, including claimed exposure to 
asbestos.  The veteran's DD 214 form reflects that he worked 
as a clerk typist.  The veteran contends that this occupation 
required him to work in laundry rooms and live in barracks 
with steam pipes wrapped in asbestos.  See Hearing 
Transcript, April 2007.  This is not among the occupations 
listed as having a higher incidence of asbestos exposure in 
the M21-1 MR.  In addition, the veteran has stated his post-
service occupations have included working in a battery 
factory and an aluminum alloy center; carpentry work; wood 
mill work; and a working as custodian for a dye cast company.  
See VA examination report, June 2005.  The Board notes that 
carpentry and mill work are specifically listed among the 
occupations that have higher incidents of asbestos exposure.  
See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 
(f).

The Board acknowledges that the veteran's service medical 
records indicate that  asthma was noted on his June 1971 
induction examination.  It is noted that the matter of 
service connection for asthma was the subject of a prior 
final RO decision and is not presently before the Board; 
rather, the veteran claims service connection for other 
respiratory disabilities.  On separation examination, it was 
noted he had an upper respiratory infection and a history of 
asthma.  See separation examination report, October 1975.  
With regard to the upper respiratory infection, the physician 
at the June 2005 VA examination noted that the claims file 
was reviewed.  There is no indication in the VA examination 
report or in any of the veteran's treatment records that the 
veteran's inservice infection or his asthma had any effect on 
his current lung diseases.  Although the Board is sympathetic 
to the veteran's health difficulties, the fact remains that 
no competent medical evidence of record exists linking his 
current COPD, restrictive lung disease, pleural disease, or 
any other lung disease to his active duty service.  

In regards to the veteran's testimony that he has a lung 
disease as a result of exposure to asbestos in service, the 
Board observes that he is a layperson, and not competent to 
provide competent evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Likewise, while it is argued that 
medical literature provided by the veteran is supportive of 
the claim for service connection, the Board finds that such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a lung disease as a result of 
exposure to asbestos must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a lung disease, claimed 
as due to asbestos exposure, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


